DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 10, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and further in view of Mansell (US 20090292899)  


receiving an effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

providing a translation buffer having a plurality of entries, wherein each entry contains a mapping of an, (e.g., SLBs is utilized for mapping effective addresses to virtual addresses and the TLBs utilized for mapping virtual addresses to physical addresses such that address translation may occur, col 4:10-20 Fig. 1);

and information on a corresponding intermediate virtual address (e.g., A virtual address may be an intermediate address that is generated by the processor or processor core (or hypervisor) during the address translation process by concatenating a VSID, a page index, and a byte offset, col 7:30-36);

determining whether the translation buffer has an entry matching the effective address (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35); and

in response to the translation buffer having an entry with a matching effective address, providing the real address translation from the entry having the matching effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20).

Bussa does not disclose, but Nicolai discloses
single; effective address directly to a corresponding real address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	Wherein the effective address is usable by a guest operating system running on a virtual processing system, and the intermediate virtual address is usable by the virtual processing system (e.g., two-level TLB, 0090; three column TLB… Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, 0092; Figs. 7, 10);

	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of this virtual address corresponding to the VPN is used to address the Tag RAM of the TLB.  If the TLB contains the address translation which includes this VPN, 0106; Figs. 7, 10);
 
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is output from the TLB, 0106; Figs. 7, 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Mansell discloses
	wherein the information on a corresponding intermediate virtual address stored in the single translation buffer uses a bit field that has fewer bits than the full intermediate virtual address includes at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and hash of a segment of the bit field of the intermediate address (e.g.,  main TLB being considered to be a two way set associative TLB structure. a consolidated address translation can be performed using the entry, and accordingly a physical address portion will be identified based on a combination of the virtual to intermediate address translation information from a first stage page table descriptor and the intermediate to physical address translation information from a second stage page table descriptor.  only partial address translation information is stored in the entry, and in this instance an intermediate address portion will be identified instead of a physical address portion., 0076-0077, Fig. 4;).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, providing the benefit of be desirable to provide an efficient address translation mechanism in systems employing a multi-stage address translation process, whilst also ensuring correct handling (see Mansell, 0020) employing a virtualisation environment (0054).


Claim 2.    Bussa discloses further comprising determining, in response to determining that the translation buffer does not have an entry with a matching effective address, determine the real address corresponding to the first effective address using other mechanisms (e.g., If the ESID is not within the SLB (a miss), then the operating system or other component may search the main memory within the segment table 208B for the ESID, col 7:20-25).


single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Claim 3.    Bussa discloses further comprising, in response to determining the real address using other mechanisms, loading the effective address to real address mapping, and information on the corresponding intermediate virtual address, into an entry in the translation buffer (e.g., If the ESID is not within the SLB 208A or segment table 208B (a miss), the ESID in some cases may be paged into main memory from a storage device (e.g., disk) and the main memory segment table (and SLB) may accordingly be updated, col 7:23-28).


Claim 10.    Busa discloses A computing system (e.g., virtual memory system col 2:20-25) comprising:

wherein each entry     that exits in physical memory (e.g., SLBs is utilized for mapping effective addresses to virtual addresses and the TLBs utilized for mapping virtual addresses to physical addresses such that address translation may occur, col 4:10-20 Fig. 1; table entry 402B may include a Virtual Page Number (VPN), additional bits, col 11:15-25;  A virtual address is an 

a processor (e.g., processor, col 2:27);
wherein the system is configured to 
receive a first fully virtualized effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

determine whether the address translation table cache has an entry having a fully virtualized effective address matching the first fully virtualized effective address (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35); and

provide, in response to determining that the address translation table cache has an entry with a matching fully virtualized effective address, the real address translation from the entry having the matching fully virtualized effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20).

Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries for translating a fully virtualized effective address directly to a real address; and each entry contains information on a segment of the bit field of an intermediate virtual address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	


	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of this virtual address corresponding to the VPN is used to address the Tag RAM of the TLB.  If the TLB contains the address translation which includes this VPN, 0106; Figs. 7, 10);
 
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is 
output from the TLB, 0106; Figs. 7, 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Mansell discloses
wherein each entry of the single address translation table cache maps an effective address or a portion of a bit field of the effective address to a real address in physical memory , and each entry stores information on a corresponding intermediate virtual address stored using a bit field less than the full intermediate virtual address and each entry further contains at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and hash of a segment of the bit field of the intermediate address,  wherein the fully virtualized effective address is recognizable 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, providing the benefit of be desirable to provide an efficient address translation mechanism in systems employing a multi-stage address translation process, whilst also ensuring correct handling (see Mansell, 0020) employing a virtualisation environment (0054).


Claim 11 is rejected for reasons similar to claim 3 above.


Claim 18.    Bussa discloses A computing system (e.g., virtual memory system col 2:20-25)  comprising:
a processor (e.g., processor, col 2:27); and
a non-transitory computer-readable storage medium comprising program instructions that when executed by the processor cause the processor to:
receive a first fully virtualized effective address for translation (e.g., A program may first reference memory using the effective (logical) address 202 (e.g., 64 bits) computed by a processor when it executes a load, store, branch or cache instruction, col 7:1-5);

determine whether the address translation table cache has an entry with a fully virtualized effective address matching the first fully virtualized effective address; (e.g., If the ESID is found within the SLB 208A col 7:2930; an SLB or segment table may be utilized to determine a virtual address, as described above. the first set of addresses (and second set of addresses) are physical addresses (e.g., RPNs).  a TLB or page table may be utilized to determine a physical Address, col 8:25-35);  and

provide, in response to determining that the address translation cache has  an entry with a matching fully virtualized effective address, the real address translation from the entry having the matching fully virtualized effective address (e.g., data table structure stored in the memory system 112 that is utilized by a virtual memory system to store mappings of the low-order bits of virtual addresses to the low-order bits of physical addresses, col 6:20-30 Fig. 2 showing RPN; If the particular ESID is within the SLB (a hit), then the ESID indicates the mapped or corresponding VSID, col 7:15-20)..

Bussa does not disclose, but Nicolai discloses
	a single address translation table cache having a plurality of entries, wherein each entry maps a fully virtualized effective address directly to a real address; address (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).


	receiving, by the single translation buffer, a first effective address for translation (e.g., Each time, a virtual address VA is presented as input to the TLB for translation.  The portion of this virtual address corresponding to the VPN is used to address the Tag RAM of the TLB.  If the TLB contains the address translation which includes this VPN, 0106; Figs. 7, 10);
 
	with an effective address matching the first; providing… determining that (e.g., If the TLB contains the address translation which includes this VPN (i.e., a TLB hit), the associated PPN is issued as the corresponding portion of the physical address PA which is 
output from the TLB, 0106; Figs. 7, 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).  The combination of Bussa and Nicolai renders these limitations as obvious.

Bussa in view of Nicolai does not disclose, but Mansell discloses
wherein each entry further stores information on a corresponding intermediate virtual address using a bit field that is less than the full intermediate virtual address, wherein the fully virtualized effective address is recognizable and 
 recognizable and usable by the guest  operating system running on a virtual computing system and the intermediate virtual address is recognizable and usable by the includes at least one of a group consisting of: a segment of the bit field of the corresponding intermediate virtual address, a hash of the corresponding intermediate virtual address, and a hash of a segment of the bit field of the intermediate address (e.g.,  main TLB being considered to be a two way set associative TLB structure. a consolidated address translation can be performed using the entry, and accordingly a physical address portion will be identified based on a combination of the virtual to intermediate address translation information from a first stage page table descriptor and the intermediate to physical address translation information from a second stage page table descriptor.  only partial address translation information is stored in the entry, and in this instance an intermediate address portion will be identified instead of a physical address portion., 0076-0077, Fig. 4;).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, providing the benefit of be desirable to provide an efficient address translation mechanism in systems employing a multi-stage address translation process, whilst also ensuring correct handling (see Mansell, 0020) employing a virtualisation environment (0054).

Claim 19 is rejected for reasons similar to claims 3 and 11 above.

6.	Claims 5, 9, 13, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and Mansell (cited above) and further in view of Blaner (US 20170371789)

Claim 5.    Bussa does not disclose, but Nicolai discloses

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai does not disclose, but Mansell discloses
	wherein each entry in the translation buffer further includes information on the page size corresponding to the address translation mapping provided in each entry (e.g., Each page table typically contains a plurality of descriptors, each descriptor providing, for a particular region of memory, address mapping information, access permissions rights, region attributes, the size of the memory region to which the descriptor relates, 0012 Fig. 4; Each entry 330 will also include a size field identifying the size of the memory region to which the entry relates.  In one particular example, this may hence identify whether the entry relates to a 4 Kb page or a 2 Mb section, 0080).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, providing the benefit of be desirable to provide an efficient address translation mechanism in systems employing a multi-stage address translation process, whilst also ensuring correct handling (see Mansell, 0020) employing a virtualisation environment (0054).

Bussa in view of Nicolai and Mansell does not disclose, but Blanner discloses 
	the method further comprises determining whether the translation buffer entry that has a matching effective address has a matching page size, and in response to the entry in the translation buffer having both a matching effective address and a matching page size, provide 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai and Mansell, with Blanner, providing the benefit of maintaining consistency between address translations in a MMU including a TLB (see Blanner, 0002) and detecting invalidation (0003).

Claim 9.    Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Bussa in view of Nicolai and Mansell does not disclose, but Blanner discloses  wherein entries in the translation buffer are replaced using a least recently used (LRU) algorithm (e.g., an address translation invalidation phase, for inclusive agents, in which an entry in ERAT 204 of AU 202 is invalidated due to SLBIEs or TLBIEs snooped by MMU 212 or due to least recently used (LRU) `castout` of an entry in SLB/TLB 214, 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB and computer program product for identifying stale entries within an address translation cache (0044)  as disclosed by Bussa, in 

Claim 13 is rejected for reasons similar to claim 5 above.

Claim 17 is rejected for reasons similar to claim 9 above.

6.	Claims 6,8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and Mansell (cited above) and further in view of Seiler (US 20170084000)

Claim 6.   Bussa discloses
	receiving a first intermediate virtual address to be validated and determining whether an entry in the translation buffer matches  be invalidated entry (e.g., An operating system and/or processor (e.g., a memory management unit (MMU)) may issue one or more flush operations to invalidate (remove) stale entries from an address translation cache, col 2:25-40).

	invalidated, wherein determining whether an entry in the single translation buffer matches the first  to be invalidated includes determining at least one of (e.g., Per block 310, the operating system and/or the processor may execute or initiate, in response to the changing a mapping, a flush operation (or series of flush operations) to invalidate one or more entries within the address 
translation cache table… TLB… initiate each of the flush operations associated with each of the first set of addresses, col 9:37-67).

Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).


Bussa in view of Nicolai does not disclose, but Mansell discloses
	Intermediate virtual address (e.g.,  main TLB …intermediate address translation information from a first stage page table descriptor and the intermediate to physical address translation information., 0076-0077, Fig. 4; If the entry indicates a virtual faddress to intermediate address entry, then the second stage of the address translation (i.e. the intermediate to physical address translation) is performed, 0111).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, providing the benefit of be desirable to provide an efficient address translation mechanism in systems employing a multi-stage address translation process, whilst also ensuring correct handling (see Mansell, 0020) employing a virtualisation environment (0054).

Bussa in view of Nicolai and Mansell does not disclose, but Seiler discloses
	whether a bit field segment less than the full first intermediate virtual address to be invalidated matches a bit field segment of the intermediate virtual address stored in an entry in the single translation buffer; whether a hash of the first intermediate virtual addres to be invalidated matches a hash of the intermediate address stored in an
 entry in the single translation buffer; or a hash of a bit field segment less than the full first intermediate virtual address to be invalidated matches a hash of the bit field segment of
 an intermediate virtual address stored in an entry in the single translation buffer (e.g., multi-walk usages, it may be desirable to also store a TLB entry for the virtual to virtual translation.  Such a TLB would not need to be invalidated when the virtual to physical mapping is changed, 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, with Seiler, providing the benefit of allowing using TLBs in new ways (see Seiler, 0060) Translation lookaside buffers (TLBs) may efficiently store the results of multiple page walks (0033) guest/host accesses by storing both virtual addresses in the same TLB and allowing a content addressable memory (CAM) match on either one (0057).

Claim 8.    Bussa discloses further comprising, in response determining that an entry in the translation buffer has an intermediate virtual address that matches the first intermediate virtual address to be invalidated the matching entry in the translation buffer (e.g., one or more flush operations may be executed to invalidate one or more entries within one or more address translation caches, col 1:45-50; col 2:25-40; Fig. 3, 310), 

and in response to determining that an entry in the translation buffer not have an intermediate virtual address that matches the first intermediate virtual address to be invalidated, any entry in the translation buffer (e.g., Per block 314, determine whether any of the set of source addresses map to any of the respective first set of addresses (e.g., whether any virtual address of the set of source addresses were mapping to a RPN specified in the first test case) in any of the respective SLBs and TLBS.  Per block 316, if none of the first set of addresses were accessed or mapped to during the second test case, then the operating system (e.g., test case module 146) and/or processor may determine that there are no stale entries within the address translation cache (e.g., all of the entries were successfully invalidated).  For example, if each of the set of source addresses in the second test case is mapped to the pages specified in the second test case (i.e., the pages that were changed per block 308), then all of the entries within address translation cache may have been successfully invalidated and the mappings may have been derived from a correctly updated memory table (e.g., page table or segment table)., Fig. 3).

Bussa does not disclose, but Nicolai discloses
single; (e.g., TLB - Each entry includes a virtual address field storing the VPN, an intermediate address field storing an intermediate page number (IPN), and a physical address field storing the PPN, para 0091 - 0092).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, providing the benefit of In comparison to the two cascading TLB of the prior art, this organization in memory is more efficient because it avoids duplication of the intermediate address portion IPN, and advantage resides in the impact on the translation of an address, in terms of speed and power consumption (see Nicolai, 0092).

Claim 14 is rejected for reasons similar to claim 6 above.
Claim 16 is rejected for reasons similar to claim 8 above.

Claim 20 is rejected for reasons similar to claims 6 and 8 above.


6.	Claims 21, 22, 23, 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bussa (US 9594680) and in view of Nicolai (US 20060271760) and Mansell (cited above) and further in view of Bybell (US 20130339654)

Claim 21. Bussa in view of Nicolai and Mansell does not disclose, but Bybell discloses  wherein the information on the corresponding intermediate virtual address stored in the bit field of the single translation buffer that uses fewer bits than the full intermediate virtual address is selected from the higher order virtual address bits (e.g., VSID value represents the high-order bits of a "virtual address" to be used by a hashing algorithm.  A hashed value based on the VSID is used to locate a page table entry (PTE).  The page table entry includes an address of a page of physical memory 103., 0024-0025, Fig. 1A, 1B).



Claim 22. Bussa in view of Nicolai and Mansell does not disclose, but Bybell discloses  wherein the higher order virtual address bits are selected from the effective address portion (EPN) of the virtual address (e.g., an effective address 104 is received in a memory management unit of a processor that includes effective segment identifier (ESID) field 106, a page field 108 and byte offset (byte field) 110 field.  A segment lookaside buffer (SLB) 112 is accessed, and an entry with the ESID 106 of the effective address 104 is located in the SLB 112, 0025 Fig. 1B).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB and computer program product for identifying stale entries within an address translation cache (0044)  as disclosed by Bussa, in view of Nicolai and Mansell with Bybell, providing the benefit of for receiving a request to access a desired block of memory.  The method includes receiving a request to access a desired block of memory.  The request includes an effective address that includes an effective segment identifier (see Bybell, 0006).


Claim 23. Bussa in view of Nicolai and Mansell does not disclose, but Bybell discloses  wherein the information on the corresponding intermediate virtual address stored in the bit field of the single address translation table cache that uses fewer bits than the full intermediate virtual address is selected from the higher order effective address portion (EPN) of the virtual address bits (e.g., FIG. 1C illustrates an example of a hashed page table (HPT) translation structure used by the PowerPC, Power ISA is further described in detail in the Power ISA.TM.  Version 2.06 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB and computer program product for identifying stale entries within an address translation cache (0044)  as disclosed by Bussa, in view of Nicolai and Mansell with Bybell, providing the benefit of for receiving a request to access a desired block of memory.  The method includes receiving a request to access a desired block of memory.  The request includes an effective address that includes an effective segment identifier (see Bybell, 0006).


Claim 24. Bussa in view of Nicolai and Mansell does not disclose, but Bybell discloses  wherein the information on the corresponding intermediate virtual address stored in the bit field of the single address translation table cache that uses fewer bits than the full intermediate virtual address is selected from the higher order effective address portion (EPN) of the virtual address bits  (e.g., FIG. 1C illustrates an example of a hashed page table (HPT) translation structure used by the PowerPC, Power ISA is further described in detail in the Power ISA.TM.  Version 2.06 Revision B specification incorporated herein by reference.  The ESID portion 106 of the effective address (EA) 104 is used to locate an entry in the SLB 112.  The entry includes a VSID field 114.  The value of the VSID field 114 and a portion of the EA 104 are hashed to produce a hashed value that is used to locate a page table group 152 in the page table (HPT) 150., 0026).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB and computer program product for identifying stale entries within an address translation cache (0044)  as disclosed by Bussa, in view of Nicolai and Mansell with Bybell, providing the benefit of for receiving a request to 
Additional References:
1. Bybell (US 20150301951)
2. Dei (US 5727179)


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive in view of the current rejections. 

For claims 1, 10, and 18, Applicant argues that the cited references, specifically Abhishek, does not disclose the amended limitations.

In this OA, the amended limitations are rejected under Mansell, in combination with Nicolai and Bussa (Abhishek is not relied up on this office action, without prejudice) .

Specifically, Bussa in view of Nicolai does not disclose, but Mansell discloses
	wherein the information on a corresponding intermediate virtual address stored in the single translation buffer uses a bit field that has fewer bits than the full intermediate virtual address includes at least one of the group consisting of: a segment of the bit field of the intermediate virtual address, a hash of the intermediate virtual address, and hash of a segment of the bit field of the intermediate address (e.g.,  main TLB being considered to be a two way set associative TLB structure. a consolidated address translation can be performed using the entry, and accordingly a physical address portion will be identified based on a combination of the virtual to intermediate address translation information from a first stage page table descriptor 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the processor including the TLB as disclosed by Bussa, with Nicolai, with Mansell, providing the benefit of be desirable to provide an efficient address translation mechanism in systems employing a multi-stage address translation process, whilst also ensuring correct handling (see Mansell, 0020) employing a virtualisation environment (0054).


Applicant’s arguments for claims 2-9, 11-17, 19-20 are based on dependency from claims 1, 10, 18 addressed above.
New claims 21-24 are rejected above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135